El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Emilia Pérez Padrón entabló pleito contra Edward Lutz y Oscar B. Frazer por daños y perjuicios provenientes del alegado qnebrantamiento de un contrato. Se alegaba que Frazer babía actuado como agente y apoderado de Lntz. La corte de distrito sostuvo la excepción previa de indebida acumulación de partes. La aetora enmendó su demanda y
*560eliminó a Frazer, quien entonces solicitó y obtuvo una sen-tencia por costas.
El único señalamiento es que la corte erró al sostener la moción de Frazer y al desestimar la acción en cuanto a él.
Para apoyar su contención, la apelante cita de Sutherland, Code Pleading Practice and Forms, lo siguiente:
“Así, pues, si un demandado exeepciona una demanda por inde-bida acumulación de partes demandadas, y se enmienda la demanda en el sentido de obviar la objeción, omitiendo al demandado que fué erróneamente incluido, una excepción previa posterior por haberse dejado de hacer parte a tal demandado omitido, no debe sostenerse.” Tomo 1, página 477.
En el caso de autos no se formuló ninguna “excepción previa posterior por haberse dejado1 de hacer parte a tal demandado omitido,” y la única autoridad invocada por la apelante no es aplicable.

Bebe confirmarse la sentencia apelada.